      Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 1 of 15




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OFIOWA
UNITED STATES OF AMERICA,                      )
                                                   )   Civil No.4:20¨ cv¨ 00327
                Plainti氏                       )
                                                   )
                v.                             )     VERIFIED COMPLAINT FOR
                                                   )  FORFEITURE Iハ rRⅣ
THREE卜 IERCEDES‐ BENZ      )
VEHICLES PURCHASED BY THE )
」EFFREY ALLAN KOCK TRUST     )
A.K.A.THE JEFFREY ALLAN KOCK)
LIVING TRUST,              )
                                                   )
                Defendant(s)。              )

        Plaintifl United States of America hereby fiIes and serves this                 Vpnrn'mo

Coupr.arNT IN REM and alleges as follows:

                               I.   NATURE OF THE ACTION

         1.     This is an action to forfeit and condemn specific property to the use and

benefit of the United States of America ("Plaintiff') for involvement, as set forth

below, in violations    of     18 U.S.C.   S   641 (theft of government property), 18 U.S.C.

S   1341 (mail fraud),     S   1343 (wire fraud), and         S   1957 (engaging   in   monetary

transactions in property derived from specified unlawful activity).

        2.      The Defendant properties are subject to forfeiture pursuant to 18 U.S.C.

S   981(a)(1)(C) as personal property constituting or derived from proceeds traceable to

a violation of an offense constituting a "specific unlawful activity" under 18 U.S.C.

S 1956(c)(7),   namely theft of government property under 18 U.S.C.                S   641, which

constitutes an offense listed in 18 U.S.C. S 1961(1).
      Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 2 of 15




         3.    The Defendant properties are subject to forfeiture pursuant to 18 U.S.C.

S   981(a)(1)(C) as personal property constituting or derived from proceeds traceable to

a violation of an offense constituting a "specific unlawfuI activity" under 18 U.S.C.

S 1956(cX7),   namely mail fraud under 18 U.S.C. S 1341, which constitutes an offense

Iisted in 18 U.S.C. S 1961(1).

        4.     The Defendant properties are subject to forfeiture pursuant to 18 U.S.C.

S   981(a)(1)(C) as personal property constituting or derived from proceeds traceable to

a violation of an offense constituting a "specific unlawful activity" under 18 U.S.C.

S 1956(c)(7), namely   wire fraud under 18 U.S.C.     S 1343,   which constitutes an offense

listed in 18 U.S.C.   S 1961(1).

        5.     The Defendant properties are subject to forfeiture pursuant to 18 U.S.C.

S   981(a)(1)(A) as personal property involved in a transaction or attempted transaction

in violation of 18 U.S.C.   S 1957   or as property traceable to such property.

                               il.    DEFENDANT INR,EM

        6.     The Defendant properties are generally described as three (3) Mercedes-

Benz vehicles purchased by the Jeffoey AIIan Kock Trust (aka, the Jeffrey Allan Kock

Living Trust), for the benefit of itself and others, namely:

        a)     A2O2O Mercedes-Benz AMG E63 Sedan (vehicle identification number
               w1KZF8KB0LA810283);

        b)      A2017 Mercedes-BenzAMc G63 Sports Utility Vehicle (vehicle
               identification number WDCYC7DF5HX274308); and

        c)     A 2019 Mercedes-Benz SL 450 Convertible Coupe (vehicie
               identification number WDDJK6GA2KF055 5 55).

This entity will be hereinafter be referred to in this pleading as "the "Trust."
    Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 3 of 15




       7.    The Defendant properties are in the physical custody of the Internal

Revenue Service, Criminal Investigation Division.

                       ilI.    JURISDICTION AND VENUE

      8.     This Court has jurisdiction over an action commenced by the United

States of America under 28 U.S.C. S 1345 and over an action for forfeiture under 28

U.S.C. S 1355(a).

      9.     This Court has in rem jurisdiction and venue over the Defendant
properties under 28 U.S.C.    SS 1355(b)   and 1395@) as the acts or omissions giving rise

to the forfeiture occurred in this district and because the Defendant properties were

seized from and are located in this district.

                                     IV.      FACTS

       10.   A tax refund fraud scheme involves one or more individuals who prepare

false income tax returns, file false income tax returns, or do both, using false income,

deductions, and/or tax withholding amounts to generate a fraudulent claim for a

refund from the federal government to which they are not entitled.

       11.    A Form 1041, U.S. Income Tax Return for Estates and Trusts, may be

used to execute a tax refund scheme.

       L2.   A Form 1040, U.S. Individual Income Tax Return may also be used to

execute a tax refund scheme.

       13.   Using either type of return, people engaged          in   such a scheme can

manipulate the numbers on the form using false income, false tax withholding

figures, or both, to generate a fraudulent refund that deceives the federal government



                                              3
    Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 4 of 15




into paying out money to the person-who is allegedly owed the refund, but to which

they are not legitimately entitled.

        14.   On approximately the dates set forth below, the Trust filed two false

Forms 1041, U.S. Income Tax Return for Estates and Trusts, with the Internal

Revenue Service (IRS), an agency of the federal government, for the years 2018 and

20L9.

        15.   The Forms 1041 reported false interest income and false federal income

tax withholdings for the pertinent tax years, which generated two fraudulent tax

refunds totaling   $   10,941,863.

        16.   On or about November 23, 2019, the IRS electronically received a 2018

Form 1041 in the name of the Trust. The address on the form was associated with    a

residence in West Des Moines, Iowa titled to the parents of Jeffrey Allan Kock, who

reside at the same address.

        17.   The 2018 Form 1041 in the name of the Trust was sent from the

Southern District of Iowa to the IRS Ogden Service Center in Ogden, Utah, and thus

was transmitted in interstate commerce.

        18. The above-referenced      2018 Form 1041 reported interest income of

$23,243. In the Tax and Payments section, the return reported $23,243 in federal

income tax withheld, which was identical to the amount of interest income reported.

        19.   There is a question on the return asking, "If any Bederal income tax

withheldl is from Form(s) 1099, check [a box]." That box was checked on the form,




                                          4
    Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 5 of 15




which indicates that all or a portion of the federal tax withheld would                   be

substantiated by a corresponding Form 1099 filed by the withholder.

       20.      The return reported taxable income of $11,243. The return claimed a

refund of $20,671. The return also was marked by the filer as an "initial return,"

indicating that it was the first tax return filed with the IRS on behalf of the Trust.

       21.      A review of IRS records indicates this was, in fact, the initial return filed

on behalf of the Trust.

      22.       On December    L7   , 20L9, based on the amount of federal tax withholding

claimed on the 2018 Form 1041 in the name of the Trust, the IRS issued a refund

payment in the amount of $20,671 via a check issued by the United States Treasury

to the Trust.

       23.      This check was sent by mail.

       24.      Based on a review of IRS records, the return is wholly fictitious because

the IRS has no record of any interest income earned by the Trust or any tax

withholdings paid over to the IRS for the Trust. In other words, the IRS did not owe

the Trust a refund, because the Trust never paid any taxes to be refunded.

       25.      A review of IRS records was performed numerous times, as recently         as

May 11,2020, and no interest income or tax withholding records could be found.

       26.      Based on a review of Bankers Trust account records, on December 30,

21lg, a bank account for the "Jeffrey Allan Kock Living Trust" was opened at the

Clive Branch in Clive, Iowa, and was assigned account number xxxxxx3903.




                                                5
    Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 6 of 15




      27.     Jeffrey A. Kock was listed as the only trustee on the signature card for

the "Jeffrey Allan Kock Living Trust" account.

       28.   The "Jeffrey Allan Kock Living Trust" account was initially funded with

a deposit of the $20,671 tax refund check.

      29.    On or about February 5,2020, the IRS received a paper 2019 Form 1041

in the name of the "Jeffrey AIIan Kock Living Trust," with the West Des Moines, Iowa

address associated with Kock's parents, where Kock resides, listed on the form.

      30.    The 2019 Form 1041 reported interest income of $15,L58,247 for the

"Jeffrey Allan Kock Living Trust."

      31. In the Deductions        section, the return reported   a net operating   loss

deduction (NOL) of $15, L58,245.

      32.    A NOL occurs when an entity's allowable deductions exceed its taxable

income for a tax period.

      33.    When an NOL occurs, the allowable deductions can be "carried forward"

to succeeding years to reduce future taxable income.

      34.    The NOL reported on the return was nearly identical to the amount of

interest income reported.

      35. In the Deductions section, the return reported a loss of ($11,998).       This

amount was calculated by taking the reported $15,158,247 interest income and

reducing that amount by the $12,000 reported as fiduciary fees and the reported

$15,158,245 net operating loss deduction.




                                             6
    Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 7 of 15




      36. In the Tax and Payments section,         the return reported $15,158,245 in

Federal income tax withheld, which is nearly identical to the amount of interest

income reported.

      37.    The 2019 Form 1041 Return has a question asking,         "If any   [Federal

income tax withheld] is from Form(s) 1099, check [a box]." That box was checked,

which indicates that all or a portion of the federal tax withheld would              be

substantiated by a corresponding Form 1099 filed by the withholder.

      38. Although the return reported a loss of            ($11,998), an alternative

minimum tax amount due was calculated on the return of $4,237,053.

      39.    This alternative minimum tax amount was calculated on the reported

interest income of $15,158,247. When the reported federal income tax withheld of

$15,158,247 was deducted from the alternative minimum tax amount, the result was

a refund of $10,921,192.

      40. On February 25, 2020, based on the large amount of federal tax
withholding claimed to have been paid on the 2019 Form 1041 in the name of the

"Jeffrey Allan Kock Living Trust" the IRS issued a refund payment in the amount of

$10,921,192 via a check issued by the United States Treasury to the Trust.

      41.    Based on a review of IRS records, the return is wholly fictitious because

the IRS has no record of any interest income earned by the Trust or any tax

withholdings paid over to the IRS for the   Trust. In other words, the IRS did not owe

the Trust a refund, because the Trust never paid any taxes to be refunded.




                                            7
        Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 8 of 15




          42.        A check of IRS records was performed numerous times, as recently           as

May 1I, 2020, and no interest income or tax withholding records could be found.

          43. In addition, based on a review of IRS records               and other available

records, the source of the net operating loss claimed on the return is wholly fictitious.

          44-        Further, regarding the net operating loss, the fact that the 2018 return

is marked as an "initial return" and reported taxable income of $ 11,243 indicates that

there would not be a net operating loss to carry forward to 2019, because the initial

2018 return reported positive taxable income, not a loss.

          45.        In layman's terms, the Trust could not have had a loss to carry over in

2019 because          it reported taxable income in 2018 in its initial return.   There is no loss

to carry forward to the 2019 return, and certainly not a $15,158,245 net operating

loss.

          46.        On March 2,2020, the $10,921,192 tax refund check was deposited into

a Bankers          Trust bank account, having account number xxxxxx3903. The account was

titled "Jeffrey Allan Kock Living Trust." The trustee on the account was Jeffrey A.

Kock.

          47   .     The $20,671 and the $10,92I,192 were funds obtained from the federal

government via theft, mail fraud, and wire fraud.

          48.        Jeffrey   A. Kock   engaged in a form of money laundering when he spent

some of the funds he obtained by theft and fraud on the Defendant properties.




                                                    8
    Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 9 of 15




      49.     On March 3, 2020, a Bankers Trust cashier's check in the amount of

$146,271.80 bearing number xxxxxx8440 was drawn on Bankers Trust bank account

xxxxxx3903.

      50.     The cashier's check lists the payee as Mercedes-Benz of Des Moines and

the remitter as Jeffrey Kock. In other words, Kock paid for the car with the funds he

obtained by theft and fraud.

      51.     The motor vehicle purchase agreement dated February 29,2020 fuom

Mercedes-Benz of Des Moines is for the purchase of the gray 2020 Mercedes-Benz

AMG E63 sedan, listed the vehicle identification number as W1KZF8KB0LA810283,

and the purchase price/balance due as $146,271.80.

      52.     The motor vehicle purchase agreement for the 2020 Mercedes-Benz

AMG 863 listed the buyer as the Jeffoey Allan Kock Trust and was signed "Jeffrey

Kock, TTEE." The buyer's address listed West Des Moines, Iowa.

      53.     On March 3, 2020, a Bankers Trust cashier's check in the amount of

$L22,556.05 bearing number xxxxx8441 was drawn on the Bankers Trust bank

account xxxxxx3903. The cashier's check lists the payee as Mercedes-Benz of Des

Moines and the remitter as Jeffrey Kock.

      54. A motor      vehicle purchase agreement dated February 29, 2O2O fuom

Mercedes-Benzof Des Moines is for the purchase of a black 2017 Mercedes-BenzAMG

G63 SUV. The VIN listed on the agreement was WDCYC7DF5HX274308, and the

balance due was $122,556.05.




                                           9
          Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 10 of 15




             55.      The motor vehicle purchase agreement lists the buyer as the Jeffrey

    Allan Kock Trust and was signed "Jeffrey Kock, TTEE." The buyer's address listed

    West Des Moines, Iowa.

             56.      Kock purchased a third vehicle with the funds he obtained by theft and

    fraud.

             57.      On March 4, 2020, a Bankers Trust cashier's check in the amount of

    $117,581.70 bearing number xxxxxx8447 was drawn on the Bankers Trust bank

    account xxxxxx3903. The cashier's check listed the payee as Mercedes-Benz of Des

    Moines and the remitter Jeffrey Kock.

             58. A motor vehicle purchase agreement            dated March 4, 2O2O from

    Mercedes-Benz of Des Moines is for the purchase of a white 2019 Mercedes-Benz SL

    450, listed the VIN as WDDJK6GA2KF055555, and stated the balance due was

    $   117,581.70.

             59. The motor vehicle        purchase agreement listed the buyer as Susan

'   Elizabeth Kock and the buyer's address listed West Des Moines, Iowa.

             60.      Susan Elizabeth Kock is Jeffrey Kock's mother.

             61.      As noted above, Susan Elizabeth Kock paid nothing for this vehicle, and

    it was purchased with proceeds of the above-referenced federal crimes.
             62.      On June L8, 2020, a team of IRS Special Agents executed seizure

    warrants of the three vehicles, and the following events occurred:

          A.       The 20L7 Mercedes-Benz AMG G63 Sports Utility                    Vehicle
                   (WN # WDCYC7DF5HX274308), titled in the name of the Jeffrey Allan
                   Kock Living Trust, was seized at the residence of JH, Kock's sister. She


                                                  10
   Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 11 of 15




             said that Kock bought that vehicle and owns it, but that she was driving
             the vehicle and storing it at her address.

    B.       The 2Ol9      Mercedes-Benz SL 45O Convertible Coupe (VIN #
             WDDJK6GA2KF055555), titled in the name of Susan E. Kock, was seized
             at the residence of Roger T. and Susan E. Kock in West Des Moines,
             Iowa-the same address listed on the fictitious tax forms and where Kock
             then resided. Roger Kock stated that the vehicle was owned by his wife,
             Susan Kock, but admitted the vehicle was purchased by his son, Jeffrey
             Kock, for his mother. Roger Kock stated that the source of the funds for
             the purchase of this vehicle was a $10 million check issued to Kock by the
             IRS.

    C.       After the Government took possession of the coupe, Kock arrived at his
             parents' home. The case agent informed Kock that a valid seizure warrant
             was in effect for the 2020 Mercedes-Benz Sedan. Kock then stated to the
             case agent that the Sedan could not be seized, because "well, I hid it." The
             case agent confirmed that Kock had said he had hidden the 2020
             Mercedes-Benz Sedan from federal agents and Kock stated that was
             correct.
      63.     The IRS initiated administrative forfeiture proceedings against the two

seized vehicles, and sent potential claimants notice of the proceedings on or about

June 29,2020, to afford them an opportunity to contest the forfeiture.

       64.    On or about August 6,2020, Jeffrey A1lan Kock sent to the IRS a "Notice

and Demand" essentially claiming the IRS agents only have authority to enforce laws

relating to liquor, tobacco, and firearms.

      65.     In the mailing, Kock returned the notice sent by the IRS to him and his

family members. Kock did not contest the forfeiture, but instead asserted without

authority that if the IRS did not answer questions he posed. in his letter within ten

(10) days, the IRS would owe him the vehicles "fuIIof premium gas, washed externally

and without causing any damage to them" and would also be obligated to release the

third vehicle from the seizure warrant.
   Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 12 of 15




      66. In his August 6, 2020 letter, Kock refers to all three Defendant
properties as "my automobiles."

      67   -   The IRS was not obligated to, and did not, respond to these demands.

      68.      The 2020 Mercedes-Benz Sedan was eventually seized on September 14,

2020, pursuant       to a valid seizure warrant, after the U.S. District Court for the

Southern District of Iowa ordered Kock to turn the vehicle over to the federal

government. See In the Matter of the Seizure           of: 2020 Mercedes Benz AMG E63
Sedan VIN W1KZF8KB0LA810283, No. 4:20-MC-031.

               V.     COUNT ONE _ FORFEITURE OF PROCEEDS OF
                         THEFT OF GOVERNMENT PROPERTY
      69.      The Plaintiff hereby realleges the allegations set forth above.

      70.      Based on       the allegations set forth herein, and other facts to        be

developed, Plaintiff asserts that the Defendant properties are subject to forfeiture

pursuant to 18 U.S.C.     S   981(aX1)(C) as personal property constituting or derived from

proceeds traceable      to a violation of an offense constituting a "specific unlawful
activity" under     18 U.S.C.   S 1956(c)(7), namely thefb of government property under   18

U.S.C. S 641, which constitutes an offense listed      in   18 U.S.C. S 1961(1).

   \rI.    COUNT TWO _ FORFEITURE OF PROCEEDS OF MAIL FRAUD

      71.      The Plaintiff hereby realleges the allegations set forth above.

      72.      Based on       the allegations set forth herein, and other facts to        be

developed, Plaintiff asserts that the Defendant properties are subject to forfeiture

pursuant to 18 U.S.C.     S   981(a)(1XC) as personal property constituting or derived from

proceeds traceable      to a violation of an offense constituting a "specific unlawful

                                               12
   Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 13 of 15




activity" under 18 U.S.C. $ 1956(c)(7), namely mail fraud under 18 U.S.C.           S 1341,

which constitutes an offense listed in 18 U.S.C. S 1961(1).

VII.    COUNT THREE _ FORFEITURE OF PROCEEDS OF WIRE FRAUD

       73.   The Plaintiff hereby realleges the allegations set forth above.

       74.   Based on the allegations set forth herein, and other facts              to   be

developed, Plaintiff asserts that the Defendant properties are subject to forfeiture

pursuant to 18 U.S.C.   S   981(a)(1)(C) as personal property constituting or derived from

proceeds traceable   to a violation of an offense constituting a "specific unlawful
activity" under 18 U.S.C.      S 1956(c)(7),   namely wire fraud under 18 U.S.C.    S 1343,

which constitutes an offense listed in 18 U.S.C. S 1961(1).

                  NII.        COUNT FOUR _ FORFEITURE OF
                            PROCEEDS OF MONEY LAUNDERING

       75.   The Plaintiff hereby realleges the allegations set forth above.

       76.   Based on the allegations set forth herein, and other facts              to be
developed, Plaintiff asserts that the Defendant properties are subject to forfeiture

pursuant to 18 U.S.C. S 981(a)(1)(A) as personal property involved in a transaction or

attempted transaction in violation of 18 U.S.C. S 1957 or as property traceable to such

property.

                               D(     CLAIM FOR RELIEF

       WHEREFORE, the United States prays               that the Defendant properties     be

forfeited to the United States and that        it be awarded its costs and disbursements in

this action and for such other and further relief as the Court deems proper and just.



                                                13
Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 14 of 15




                                     Respectfully submitted,

                                     Marc Krickbaum



                                     Craig Peyton Gaumer
                                     Assistant UInted States Attorney
                                     Uo S.Courthouse Annex,Suite 286
                                     110 East Court Avenue
                                     Des Moines,Iowa 50309
                                     Tel:(515)473‑9317
                                     Fax:(515)473‐ 9292
                                     Email:craig.gaumel@usdoi.gov




                                14
 Case 4:20-cv-00327-RGE-SBJ Document 1 Filed 10/23/20 Page 15 of 15




                                  VERIFICATION

      I, Todd A. Eklov, and declare under penalty of perjury that I am a Special
Agent with the United States Department of the Treasury, Internal Revenue Service,

Criminal Investigation Division, and have read the foregoing Verified Complaint and

know the contents thereof. I believe the matters contained in the Verified Complaint

are true to my own knowledge, except for those matters not within my own personal

knowledge and as to those matters, I believe them to be true.

      The sources of my knowledge and information and the grounds for my belief

are the official fiIes and records of the United States and information provided to me

by other law enforcement officers, as well as my investigation of this case, together

with others, as Special Agent with United States Department of the Treasury,
Internal Revenue Service, Criminal Investigation Division.

      Dated: October 23 , ZOZO.

                                         d&IL fu 'J"-0"-/
                                       Todd A, Eklov, Special Agent
                                       IRS-Criminal Investigation Division




                                          15
